         Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF ARKANSAS


FARM CREDIT LEASING SERVICES CORPORATION

                       PLAINTIFF,

V.                                   NO. 4:19-cv-19-280-KGB

TODD WELDON SMITH,

                       DEFENDANT

                     DEFENDANT’S SECOND MOTION TO COMPEL
                           WITH BRIEF INCORPORATED
                           PURSUANT TO FRCP RULE 37

       Comes the Defendant, Todd Weldon Smith, and for his second motion to compel with brief

incorporated pursuant to FRCP Rule 37, states:

                                        INTRODUCTION

       1.      This motion is filed pursuant to Federal Rules of Civil Procedure (“FRCP”) Rule 37

and Local Rule 7.2(g).

       2.      Discovery under the Federal Rules of Civil Procedure (“FRCP”) “has been construed

broadly to encompass any matter that bears on, or that reasonably could lead to other matters that

could bear on, any issue that is or may be in this case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978). Under this standard, the Rules envision and require open, far-reaching discovery.

See Lewis v. ACB Business Servs., Inc., 135 F.3d 389, 402 96th Circ. 1998) (citing Mellon v. Cooper-

Jarrett, Inc., 424 F.2d 499, 501 (6th Circ. 1970)).
         Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 2 of 13



       3.      FRCP 26(b)(1) provides that a party may obtain discovery “regarding any non-

privileged matter that is relevant to any party’s claim or defense and proportional to the needs of the

case.” Fed. R. Civ. P. 26 (b) (1).

       4.      That Plaintiff answered Defendant’s second set of discovery. See Exhibit A.

       5.      That Defendant attempted to resolve the discovery dispute with Plaintiff’s counsel.

However, Plaintiff’s counsel idea of meet and confer is for Defendant to compromise on relevant

discovery requests and essentially reduce what Defendant seeks. Plaintiff is not playing by the same

discovery rules as Defendant and all other litigants in Arkansas. Plaintiff has not provided one

document yet expects Defendant to reduce what he seeks in discovery. See Exhibit B.

       6.      That Plaintiff should be ordered to answer without objection the discovery sent. The

discovery is the same that Plaintiff sent to Defendant.

       7.      Pursuant to FRCP Rule 26 the information sought is non-privileged and will lead to

information relevant to Defendant’s defense.

                                               BRIEF

       8.      That the information sought in Interrogatory No. 1 is discoverable and will lead to

discoverable material pursuant to FRCP Rul 26. Plaintiff has filed a claim in the criminal case of

Charles Schindler for $2,298,983.73. Part of the claim involves that Plaintiff is suing Defendant for.

Defendant is entitled to see the documents between Plaintiff, Plaintiff’s counsel and the U.S.

Attorney in Mississippi. Plaintiff does business with Delta Southern regarding Defendant. See

Exhibit C. Defendant is entitled to this file and information.

       9.      Plaintiff should be ordered to answer Request No. 2 without objection. How is this

information not discoverable pursuant to FRCP Rule 26? Plaintiff documents describing its losses

regarding Defendant’s case. Defendant is entitled to this information along with the response of the
         Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 3 of 13



U.S. Attorney in Mississippi.

       10.      Plaintiff should be ordered to provide this information to Defendant. Defendant

provided this information to Plaintiff. It is certainly discoverable.

       11.      Plaintiff should be ordered to answer Request No. 4. CoBank owns Plaintiff.

Further, Plaintiff sent the same request to Defendant which has been answered. It is certainly

discoverable.

       12.      Plaintiff should be ordered to answer Request No. 7. Either Plaintiff has pictures,

document and communications it believes to be relevant or it doesn’t. There are not any confidential

documents. All were disclosed either to Defendant, the U.S. Attorney in Mississippi, or a third

party. Plaintiff should be ordered to answer.

       13.      Plaintiff should be ordered to provide unconditionally to Defendant. There are no

privileged documents because they were sent to a third party. Further, Plaintiff is playing a game

of words. All information is relevant in discovery for this case. Plaintiff does not get to choose.

       WHEREFORE, Defendant, Todd Weldon Smith, requests this Court grant his second motion

to compel pursuant to FRCP Rule 37 with brief incorporated, and for all other proper relief.



                                                      Respectfully submitted,

                                                      John Ogles
                                                      Arkansas Bar No. 89003
                                                      Texas Bar No. 00797922
                                                      OGLES LAW FIRM, P.A.
                                                      200 S. Jeff Davis
                                                      P.O. Box 891
                                                      Jacksonville, AR 72078
                                                      (501) 982-8339
                                                      jogles@aol.com
       Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 4 of 13



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTER~ DISTRICT OF ARKANSAS

Farm Credit Leasing Services Corporation,

                          Plaintiff,

        v.                                        Case No.:4:19-cv-19-280-KGB

Todd Weldon Smith,

                          Defendant.



        PLAINTIFF FARM CREDIT LEASING SERVICES CORPORATION'S
     RESPONSES TO DEFENDANT'S SECOND SET OF DISCOVERY REQUESTS

         Plaintiff Farm Credit Leasing Services Corporation ("FCL") responds to Defendant

Todd Weldon Smith's ("Defendant") Second Set of Discovery Requests as follows:

        REQUEST FOR PRODUCTION NO. 1: Produce for copying and inspection all files

and documents you have regarding Defendant, Delta Southern, and Charles Schindler including

all criminal files and internal investigations.

        RESPONSE: FCL objects to this request as overbroad, unduly burdensome, and

seeking information that is irrelevant and/or not proportional to the needs of the case, in

that it requests all files FCL has regarding Delta Southern and Charles Schindler, without

limiting the request to documents related to Defendant or the transactions at issue in this

litigation. FCL further objects to this request to the extent it seeks materials protected by

the attorney/client privilege and/or work product doctrine. Also, FCL objects to the extent

this request seeks confidential, proprietary information. Subject to and without waiving

these objections, FCL will produce responsive, non-privileged documents related to the

transaction at issue in this lawsuit.




CORE/3009!26.022!JI575554!!.2



                                          EXHIBIT   -4k~-
        Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 5 of 13



        REQUEST FOR PRODUCTION NO. 2: Produce for copying and inspection all files,

documents and information received from any federal or state crime investigation or prosecution

of Charles Schindler or anyone regarding Plaintiffs complaint but not limited to Plaintiffs

complaint.

        RESPONSE: FCL objects to this request to the extent it seeks materials protected

by the attorney/client privilege and/or work product doctrine. In addition, FCL objects

because the phrase "regarding Plaintiff's complaint but not limited to Plaintiffs complaint"

is vague, ambiguous, and contradictory. Subject to and without waiving these objections,

FCL will produce non-privileged, relevant documents responsive to this request.

         REQUEST FOR PRODUCTION NO. 3: Produce for copying and inspection all text

messages concerning Charles Schindler and Delta Southern.

         RESPONSE: FCL objects to this request as overbroad, unduly burdensome, and

seeking information that is irrelevant and/or not proportional to the needs of the case, in

that it requests all text messages concerning Charles Schindler and Delta Southern, without

limiting the request to text messages related to Defendant or the transactions at issue in this

litigation. FCL further objects to this request to the extent it seeks materials protected by

the attorney/client privilege and/or work product doctrine. Subject to and without waiving

these objections, FCL is not aware of any text messages related to Defendant or the

transactions at issue in this litigation in its possession, custody, or control.

         REQUEST FOR PRODUCTION NO. 4: Produce for copying and inspection all

communications between Plaintiff and Co Bank.

         RESPONSE: FCL objects to this request as overbroad, unduly burdensome, and

seeking information and material that is irrelevant and/or not proportional to the needs of


                                                 2
COR.E/3009126.0221/157555411.2
       Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 6 of 13



the case in that is seeks every communication between FCL and its parent company,

CoBank, without any restriction as to the subject matter of the communications sought.

Responding to this request as written would require review and production of a massive

amount of documents that have no relevance to this case whatsoever. The request is also

overbroad and unduly burdensome in that it is not limited to any particular time period

that may be relevant to this litigation. FCL further objects to this request to the extent it

seeks confidential, proprietary, and/or trade secret information and materials protected by

the attorney/client privilege and work product doctrine. FCL will not produce any

documents in response to this request.

          REQUEST FOR PRODUCTION NO. 5: Produce for copymg and inspection all

documents and communications between Kisco Leasing Company, L. Tucker McCormick,

Northland Capital, LLC, and Bank ofthe West.

          RESPONSE: FCL is not aware of any responsive documents in its possession,

custody or control.

          REQUEST FOR PRODUCTION NO. 6: Produce for copying and inspection all

pictures of the subject equipment regarding Plaintiffs complaint.

          RESPONSE: FCL is not aware of any responsive documents in its possession,

custody or control.

          REQUEST FOR PRODUCTION NO. 7: Produce for copying and inspection all

documents, communications, including any photographs you believe to be relevant to Plaintiffs

claims.

          RESPONSE: FCL objects to this request as duplicative of prior requests for

production and to the extent it seeks FCL's confidential and/or proprietary documents.

                                                3
CORE'3009126.0221!157555411.2
           Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 7 of 13



     Over Defendant's objection, FCL has sought a protective order from the Court to protect

     the confidential and proprietary nature of such documents. FCL has collected and will

    produce relevant, responsive documents to this request upon the Court's ruling on its
    motion for protective order.


             REQUEST FOR PRODUCTION NO. 8: Produce for copying and inspection all

    documents you provided to or received from the Federal Bureau of Investigation, United States

   Attorneys' Office, or any other government or law enforcement agency regarding Delta Southern

   and/or Charles Schindler, any transactions involving Delta Southern and/or Charles Schindler,

   the lease agreements or equipment at issue in this lawsuit, or any of the facts and circumstances

   concerning the claims and defenses asserted in this lawsuit.

            RESPONSE: FCL will produce non,.privileged, relevant documents responsive to
  this request and relating to the transaction at issue in this lawsuit.




CORE/3009!26.0221/157555411.2
                                                 4
          Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 8 of 13



    Dated: March 6, 2020
                                         By: /s/ Julie Scheipeter
                                        Andrew J. Scavotto, Admitted Pro Hac Vice
                                        Julie C. Scheipeter, Admitted Pro Hac Vice
                                        STINSONLLP
                                        7700 Forsyth Blvd., Ste. 1100
                                        St. Louis, MO 63105
                                        (314) 863-0800
                                       andrew.scavotto@stinson.com
                                       julie.scheipeter@stinson.com

                                      Henry C. Shelton, Ill (8207)
                                      ADAMS AND REESE LLP
                                      6075 Poplar Avenue, Suite 700
                                      Memphis, TN 38819
                                      (901) 523-8311
                                      hank.shelton@arlaw.com

                                      ATTORNEYS FOR FARM CREDIT LEASING
                                      SERVICES CORPORATION




CORE/3009126.02211157555411.2
                                       5
         Case 4:19-cv-00280-KGB Document 28 Filed 03/10/20 Page 9 of 13



                                 CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the foregoing documents was
  forwarded to attorneys for Defendant this 6th day of March, 2020.

                                                     By: Is/ Julie Scheipeter
                                                     Julie C. Scheipeter (Admitted Pro Hac Vice)

                                                     ATTORNEYS FOR FARM CREDIT
                                                     LEASING SERVICES CORPORATION




                                               6
CORE/3009126.0221/157555411.2
                                                                      "~='·   rvL v.   '=>ml!n

       From: JohnsonCase   4:19-cv-00280-KGB
                     Ogles <jogles@aol.com>              Document 28 Filed 03/10/20 Page 10 of 13
         To: andrew.scavotto <andrew.scavotto@stinson.com>; julie.scheipeter <julie.scheipeter@stinson.com>
        Cc: hank.shelton <hank.shelton@arlaw.com>
    Subject: Re: FCL v. Smith
        Date: Mon, Mar 9, 2020 1:03 pm


   All should be answered without objection. The objections are improper, especially since you sent the same to me.

   John Ogles
   Ogles Law Firm, P.A.
   200 S. Jeff Davis Jacksonville,Ar 72076
   ph. 501.982.8339 fax 501.985.1403
   Licensed in Ark, Texas, U.S. Tax Court and Supreme Court


   ----Original Message----
   From: Scavotto, Andrew J. <andrew.scavotto@stinson.com>
   To: Johnson Ogles <jogles@aol.com>; Scheipeter, Julie C. <julie.scheipeter@stinson.com>
   Cc: hank.shelton@arlaw.com <hank.shelton@arlaw.com>
   Sent: Mon, Mar 9, 2020 12:59 pm
   Subject: RE: FCL v. Smith

   John,


   Our position is that FCL's responses and objections are proper. We're happy to meet and confer, but you'll need to explain
   which objections you're taking issue with, and what your specific issues are. That is impossible to determine from your
   email below.

   Thanks
   Andrew

   Andrew J. Scavotto
   Partner

  STINSON LLP
  7700 Forsyth Blvd., Suite 1100
  St. Louis, MO 63105-1821
  Direct: 314.719.3048 \ Bio

  Assistant: Shelley Essary \ 314.259.4565 \ shelley:.essar:y_@stinson.com

  STINSON.COM

  From: Johnson Ogles <jogles@aol.com>
  Sent: Monday, March 9, 2020 12:57 PM
  To: Scheipeter, Julie C. <julie.scheipeter@stinson.com>
  Cc: Essary, Shelley J. <shelley.essary@stinson.com>; Scavotto, Andrew J. <andrew.scavotto@stinson.com>
  Subject: Re: FCL v. Smith

  External Email- Use Caution

  Your answers are in violation of the federal rules of discovery and should be answered without objection. You sent me the same
  discovery questions. I need to know tomorrow you position so I can file a motion to compel. The Judge might as well rule on all
  issues at once.

  thanks

  John Ogles
  Ogles Law Firm, P.A.
https://mail.aol.com/webmail-std/en-us/PrintMessage     EXHIBIT     --=_f;'---                                                      1/2
.:,/IU/£U£U                                                              Ke: rCL v. Smith

                      Case 4:19-cv-00280-KGB
  200 S. Jeff Davis Jacksonville,Ar 72076              Document            28 Filed 03/10/20 Page 11 of 13
  ph. 501.982.8339 fax 501.985.1403
  Licensed in Ark, Texas, U.S. Tax Court and Supreme Court



  -----Original Message-----
  From: Scheipeter, Julie C. <julie.scheiP.eter@stinson.com>
  To: 'John Ogles' <jQgles@aol.com>
  Cc: Essary, Shelley J. <shelley.ess!!!Y_@stinson.com>; Scavotto, Andrew J. <andrew.scavotto@stinson.com>
  Sent: Fri, Mar 6, 2020 4:10pm
  Subject: FCL v. Smith

  Counsel,

  Attached please find FCL's Responses to Smith's Second Set of Discovery Requests.

  Thank you,
  Julie
  Julie C. Scbeipeter
  Attorney


  STINSON LLP
  7700 Forsyth Blvd., Suite 1100
  St. Louis, MO 63105-1821
  Direct: 314.259.4589 \ Bio


  Assistant: Amanda Foley \ 314.259.4552 \ amanda.folcY.@J.stinson.com


  STINSON.COM
  This communication (including any attachments) is from a law firm and may contain confidential and/or privileged information. If it
  has been sent to you in error, please contact the sender for instructions concerning return or destruction, and do not use or disclose the
  contents to others.




https://mail.aol.com/webmail-std/en-us/PrintMessage                                                                                            2/2
               Case 4:19-cv-00280-KGB
                Case:                    Document
                      4:19-cr-00001-SA-JMV Doc#: 56 28
                                                    Filed:Filed 03/10/20
                                                           01/22/20        Page 12
                                                                    7 of 8 PageiD #: of 13
                                                                                      244

 AO 24SB     (Rev. 11/16) Judgment in a Criminal Case
            Sheet SB- Criminal Monetary Penalties
                                                                                            Judgment--Page _ _7.;._..._ of _......;;;8_ _

 DEFENDANT:                   Charles Schindler
 CASE NUMBER:                 4:19CR00001-001

                                             ADDITIONAL RESTITUTION PAYEES
                                                                                                         Priority or
                                                              Total Loss*       Restitution Ordered      Percentage
Name of Payee
Fann Credit Leasing                                           $2,298,983.73
7700 Forsyth Blvd., Ste. 1100
St. Louis, MO 631 05

Northland Capital
333 3n1 Avenue South
 St. Cloud, MN 56301                                          $270,000.00

Hardi
c/o Adam Arceneaux, Attorney
Ice Miller LLP
One American Square, Ste. 2900
Indianapolis, IN 46282-0200                                   $743,121.00

DLL .Finance
P. 0. Box 2000
Johnston, IA 50131                                                $472,430.65

Falcon Leasing
28 11 111 Avenue South #103
St. Cloud, MN 5630 I                                              $130,601.85




                                                        EXHIBIT     V
j
    04/27/16            l0:04AH
                        Case         HP USERV'ET FAXDocument
                              4:19-cv-00280-KGB          50l436000S
                                                             28 Filed 03/10/20 p.Ol
                                                                               Page 13 of 13

                   BNP PARIBAS
      •            LEASING SOLUTIONS

                                                                          ACCEPTANCE CER:MFICATE
                                                                            HOLD FOR DEUVEilY

                                                                                                                   FOR EQtitPM~NT SCIUJliJl.E NO:M           JS£ iS!
                                                                                                                    TO COMMERCIAL MM1"ER LEASl-: NO: . . . . .
                                                                                                                                          {)A.1"U>: At>Rll, 16,2016

      LESSEE• TKK FARMS, U.C                                                                   8l.IFI'LIER: DF.J.;fA SOUTHl:;RN CltJl:;MJ(;AL <:OMl'ANY. LLC
                        131BALEVRP                                                                             PO BOX 1172
                        MCllAE. AR 'nlel                                                                       CLAlUCSDALE, MS 33fil4
      PRONE1            SH-~7~                                                                 MIONE:
                                                                                                               "'f-6035. =-
      EQlllPMENTt See £1tlllblt A to Elt•..,_..t ~llellule                                                    ~(1(/( ~
      EQUII'MKNT SCUEDULE LUSt: .I"J;RM..'I\1

      ~Date of~:                                                          tA't:: J.2- JfJ/b(TI.'I            be-filled lit tty us pcrS\lCition2 ofLho
                                                                        6 • plna MY exteM\on ltl)d lll{lcwal pctiOOs
                                                                                                                                                        S~llldulll)
      Lease 18mllnumber of month&):
      Nwnber of~ Pllkl illldYillleo:                                    0 ( l'ltS! and U.St 0)
      Uoo orTenn:                                                       PutchiiSII Opllo11: $1.00
      AtUit..l RoRIIII Amount:                                          S4l.MlL.941111Cb,d'IG In Mlly of~ ye;~r~$tnnil'lf! in 2017,11\X c~tpt


      Thill Aeeej)Wl!OO Catlficat.e ~been wrirttm Ill plain lingliah. The word "Scileduk:·• rc£«$lll the ~lfle Equlpmc:ru Scbcdulo T<lrkertced abow which i:! fNOrt of
      lhltllba¥o re~ CammcAI&\ MMter ~ h~l f Aa:r<~omeu1"). The wor<J.•trquipmellt" refers 1ll the JK!f$01lt1l Pfllll'!.liY 1-.:J W\de:r lhc Scl~\lk;, Th\\
      words "you4 and "JC)Ut" ~fer wlhe t...it1100 li:ltl:d above. The WB«ls ~we", 4 us• .00 "our" tttler 10 lhe ~r, 1\anl.: or!tlll W113r. You og:ree that an nlc~ronlCI\Uy
      1JUSfen'ed or ftoted ...'a11iofto£Uds~ A~PW C«tifkate slulll be. d«tnell \<) bo nfthe Sllnle lOree 1t11d clfoct u an ori&inal of a munually ~igncd Aeceptance
      Certiftcate..
      You '-by ~~C 1111: ~ In &ood Wlldilian Ot" Gil nf lhc UqlliPQlCBL lo e<:¢0f~ wllh Ihe Wrtmt Ami I!OJU)Itions ofdle Schcdulo and tbo A~Cini>llt
      u i4 teltM$t>O die $cMdulc. Voo ~ tbltl ~ and 1111"C4 tb.llwe hllve perfonned ll1l of our obtiptioas undtr the Agtee~llelll punn!nlng 10 lh~ Scllollu~.
      You ISICknowledp that 111614ase OSI6bll$h!:d by mis SdKMlule ht NOl'I-CANCELA~J..E fot. any NMOn unt\1 1\11 r.)f your obi~~ thls Agc.:.,ruent ha-..e ool!•~
      !UIIlllod. Vbu ~tcdae !hat 100 llaw sek.eled ltw ~icr and tho ~~ blr.led m1 your <tWI\ .AAtl~nl and I1W ._ 1\a'A) N<l RliSPONSlBlUTY AS
      TO THE SJQ1SfA(..'TORV Pstl.fOllMANa Ott MA1N1'ENAI'IC1~ uithol £qnlpmcnt. WE MAKl~NO WARRANTIES RE<iAROt:NG TilE EQUii>MENT.In
      !elia~P liPO'l yew- execuc1on of tms ~ee Certlfioak; we will pAY die~ for ftle l:qklfjrnent. '11\ls ~ Ccrtlnoate CMI\0\ be ~d except
      1n wrllln&,~ by you ad 41$. Your~- clue uadcf tb. Sd•odmc iibBII COillO!Cnec In 11-ro.ncat with lim ~ uf tbcl ~edulc.


       l.iBSSlU'.;
       TICK PAMMS, LLC
       Upouitnlaa~!Qw ~f~!                 i' you:       r~l co. rporaw officor. partner or l'll'OPrietor of the L~
          Si&tlatun>:      ,2".,.GkC/1 ' . ~..                    'h·l.
          PriJSt Namo:
                           -r~ 1 1
                           eL t.' <:'Lfr
                                              l' ."-···,..J c·.>/h. .•'·-t·I..
          Title:          Ot,' '"' t~ .-'!!
          A~ Date:                 ~/J -~b<.' I G
          ~~"'I 1/W jtlntl, p,_.~             li 10 Contruct .4tlmml.Urttti<m ot J I5·956-5 I87 /() t.:rpulilll 1/w ~IICe.trltlll o/;'!>Kr agreBmt>.m.




                                                                                 EXHIBIT        D
